DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “exit opening” recited in claims 1, 3-4, 7, 13, 15 and 17; “outlet opening” recited in claims 1, 5-6, 9, 14 and 16-17, “first port opening” and “second port opening” recited in claim 23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e. the limitation “a first fluid opening” and “a second fluid opening” recited in claims 1, 8, 13, 15, 17, 19 and 23; “a second fastener” recited in claim 2, “exit/outlet opening is oriented both transverse and non-orthogonal to the longitudinal extent of the longitudinally extending passageway of the inlet/outlet port” recited in claims 4 and 6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
wherein the inlet flange (10) is selectively positionable on the pump housing (4) and how the outlet flange (12) is selectively positionable on the pump housing (4)” renders the claim indefinite because it is unclear how the inlet flange/outlet flange is selectively positionable on the pump housing so the inlet port/outlet port is selectively positionable to a plurality of orientations with respect to the outlet port/inlet port since the inlet flange (10) and the outlet flange (12) extends from the pump housing 4.  
	- Claim 7 recites the limitation "the inlet opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 17, the limitation “the inlet port is selectively positionable to a plurality of orientations with respect to the outlet port; and  15wherein the outlet port is selectively positionable to a plurality of orientations with respect to the inlet port” renders the claim indefinite because it is unclear how the inlet port (20)/outlet port (22) is selectively positionable to a plurality of orientations with respect to the outlet port (22)/inlet port (20).
	- Claim 22 is indefinite and functional because insufficient structure or structural relationships are recited to support the statements that “the inlet port is selectively positionable to a plurality of orientations that include a first orientation where the inlet port is positioned about perpendicularly with respect to the outlet port and a second orientation where the inlet port is positioned about - 26 -Attorney Docket No. 16239/296147 linearly with respect to the outlet port”.  In other words, how the inlet port is selectively positionable to a plurality of orientations that include a first orientation and a second orientation, as the applicants have claimed. 
	- Claims 23 is indefinite and functional because insufficient structure or structural relationships are recited to support the statements that the first port is selectively positionable to a plurality of orientations with 15respect to the second port. In other words, how the first port is 
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-23 will be examined as best understood by the examiner.

Claim Objections
4.	Claims 1, 3-9, 13-17, 19 and 23 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “a first fluid opening”, “a second fluid opening” , “an exit opening” and “an outlet opening”, “first port opening” and “second port opening”  should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (Patent Number 1,516,053) in view of design choice.
Regarding claim 1, as shown in Fig. 1, Morgan discloses s fluid pump comprising: a pump housing 10, 11, 12, 14 having a fluid cavity disposed therein; wherein the pump housing includes a first fluid opening (not numbered; however, clearly seen in the annotated Fig. 1 below as the space at the inlet space/chamber) and a second fluid 5opening (not numbered; however, clearly seen in the annotated Fig. 1 below as the space at the outlet space/chamber); wherein the first fluid opening is spaced apart from the second fluid opening; wherein the first and second fluid openings are in fluid communication with the fluid cavity disposed in the pump housing; an inlet flange (not numbered; however, clearly seen in the annotated Fig. 1 below) that extends from the pump housing;  10wherein the inlet flange includes an inlet port 17 that is configured to be fluidly attachable to a fluid source, the inlet port is in fluid communication with an exit opening, and the exit opening is in fluid communication with the first fluid opening of the pump housing; wherein at least a portion of the inlet port 17 is positioned on the inlet flange distal 15from the pump housing; an outlet flange (not numbered; however, clearly seen in the annotated Fig. 1 below) that extends 
	It is examiner’s position that one having ordinary skill in the rotary pump art, would have found it obvious to utilize the inlet flange/outlet flange being selectively positionable on the pump housing so the inlet port/outlet port is selectively positionable to a plurality of orientations with respect to the outlet port/inlet port, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the vanes, rotor or depending on the installation of and the size of the fluid pump or depending on being used for a particular purpose or solving a stated problem. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).   
	Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the position of the inlet/outlet flange with respect to the outlet port/inlet port, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).


    PNG
    media_image1.png
    448
    663
    media_image1.png
    Greyscale


Regarding claim 3, Morgan discloses wherein the inlet port 17 of the inlet flange - 22 -Attorney Docket No. 16239/296147 includes a longitudinally extending passageway to the exit opening.       
Regarding claim 4, Morgan discloses wherein the exit opening is oriented both transverse and non-orthogonal to the longitudinal extent of the longitudinally extending passageway of the inlet port 17 (see Fig. 1).     
5 Regarding claim 5, Morgan discloses wherein the outlet port 18 of the outlet flange includes a longitudinally extending passageway to the outlet opening.     
Regarding claim 6, Morgan discloses wherein the outlet opening is oriented both transverse and non-orthogonal to the longitudinal extent of the longitudinally extending passageway of the outlet port 18.     

Regarding claim 8, Morgan discloses wherein the pump housing 10, 11, 12, 14 includes a surface adjacent the first fluid opening that is oriented non-parallel to the inlet port 17.     
Regarding claim 9, Morgan discloses wherein the outlet flange includes a surface at 15the outlet opening that is oriented non-parallel to the outlet port 18.     
Regarding claim 10, Morgan discloses, wherein the pump housing 10, 11, 12, 14 includes a surface adjacent the second fluid opening that is oriented non-parallel to the outlet port 18.
6.	Claims	2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of design choice as applied to claim 1 above, and further in view of Stoll et al. (Stoll) (Patent Number 5,571,005).
	Regarding claims 11-12, Morgan discloses a second orientation where the inlet port/outlet port 17, 18 is positioned linearly with respect to the outlet port/inlet port 18, 17; however, Morgan fails to disclose at least one fastener/second fastener disposed into at least a portion of the inlet flange/outlet flange and the pump housing and where the inlet port/outlet port being positioned perpendicularly with respect to the outlet port/inlet port in a first orientation.
	Stoll teaches wherein the inlet flange 17 is selectively attached 15to the pump housing via at least one fastener (not numbered; however, clearly seen in the Fig. 3) that is disposed into at least a portion of the inlet flange  17 and the pump housing 12, and wherein the outlet flange 17 is selectively attached to the pump housing 12 via at least one second fastener (not numbered; however, clearly seen in the Fig. 3) that is disposed into at least a portion of the outlet flange and the pump housing.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the at least one fastener/second 
	Regarding claim 11, Stoll further discloses wherein the inlet port 16 is selectively -23-Attorney Docket No. 16239/296147 positionable to the plurality of orientations that include a first orientation where the inlet port 16 is positioned perpendicularly with respect to the outlet port  18.
	Regarding claim 12, Stoll discloses wherein the outlet port 18 is selectively 5positionable to the plurality of orientations that include a first orientation where the outlet port 18 is positioned perpendicularly with respect to the inlet port 16.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of design choice as applied to claim 1 above, and further in view of Johnson (U.S. Patent Number 1,974,112).
	Morgan discloses the invention as recited above; however, Morgan fails to disclose a screen located between the exit opening of the inlet port and the first fluid opening of the pump housing.  
	As shown in Fig. 3, Johnson teaches that a screen 16 located between the exit opening of the inlet port 13 and the first fluid opening of the pump housing 12.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the screen located between the exit opening of the inlet port and the first fluid opening of the pump housing, as taught by Johnson in the Morgan apparatus, since the use thereof would have removed the debris or filtered out the flow.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of design choice as applied to claim 1 above, and further in view of Johnson.
	Morgan discloses the invention as recited above; however, Morgan fails to disclose a screen located between the outlet opening of the outlet port and the second fluid opening of the pump housing.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the screen located between the outlet opening of the outlet port and the second fluid opening of the pump housing, as taught by Johnson in the Morgan apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
	The results are predictable as removed the debris or filtered out the flow.   
9.	Claims	15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of design choice as applied to claim 1 above, and further in view of Stoll.   
	The modified Morgan discloses the invention as recited above; however, the modified Morgan fails to disclose a seal located about the peripheries of the exit opening/outlet opening and first fluid opening/second fluid opening between the inlet flange/outlet flange and the pump housing.  
	Official notice is taken that it is well known that seal located about the peripheries of the exit opening/outlet opening and first fluid opening/second fluid opening between the inlet flange/outlet flange and the pump housing.  It would have been obvious at the time the invention was made to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the well-known seal as a matter of engineering expediency for preventing the leakage. 	
s 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (Patent Number 1,516,053) in view of design choice.
	Regarding claim 17, as shown in Fig. 1, Morgan discloses a fluid pump comprising: a pump housing 10, 11, 12, 14 having a fluid cavity 90, 91, 92 disposed therein; wherein the pump housing includes a first fluid opening (not numbered; however, clearly seen in Fig. 1 at the inlet space/chamber) and a second fluid opening (not numbered; however, clearly seen in Fig. 1 at the outlet space/chamber); 5wherein the first and second fluid openings are in fluid communication with the fluid cavity 90, 91, 92 disposed in the pump housing; an inlet port 17 that is configured to be fluidly attachable to a fluid source, the inlet port is in fluid communication with an exit opening (not numbered; however, read by the examiner as the space between the reference numbers 17 and 42), and the exit opening is in fluid communication with the first fluid opening of the pump housing;  10an outlet port 18 that is in fluid communication with an outlet opening (not numbered; however, read by the examiner as the space between the arc-shaped of the piston 50 the reference number 18), wherein the outlet opening 18 is in fluid communication with the second fluid opening of the pump housing.  However, Morgan fails to disclose the inlet port  being selectively positionable to a plurality of orientations with respect to the outlet port and  15the outlet port being selectively positionable to a plurality of orientations with respect to the inlet port.
	It is examiner’s position that one having ordinary skill in the rotary pump art, would have found it obvious to utilize the inlet port  being selectively positionable to a plurality of orientations with respect to the outlet port and  15the outlet port being selectively positionable to a plurality of orientations with respect to the inlet port, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the vanes, rotor or depending on the installation of and the size of the fluid pump or depending on being used for a particular purpose or solving a 
	Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the position of the inlet/outlet port with respect to the outlet port/inlet port, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).
	Regarding claim 18, Morgan discloses wherein the inlet port  17 is composed of an inlet flange  (not numbered; however, clearly seen in Fig. 1) that extends from the pump housing, and the outlet port 18 is composed of an outlet - 25 -Attorney Docket No. 16239/296147 flange (not numbered; however, clearly seen in Fig. 1) that extends from the pump housing.    
	Regarding claim 19, Morgan discloses wherein the first fluid opening is spaced apart from the second fluid opening.
11.	Claims	20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of design choice as applied to claim 1 above, and further in view of Stoll.
	Regarding claims 20-21, Morgan discloses a second orientation where the inlet port/outlet port 17, 18 is positioned linearly with respect to the outlet port/inlet port 18, 17; however, Morgan fails to disclose the inlet port/outlet port being positioned perpendicularly with respect to the outlet port/inlet port in a first orientation.
	Regarding claim 20, Stoll further discloses wherein the inlet port 16 is selectively -23-Attorney Docket No. 16239/296147 positionable to the plurality of orientations that include a first orientation where the inlet port 16 is positioned perpendicularly with respect to the outlet port  18; wherein the outlet port 18 is selectively 5positionable to the plurality of orientations that include a first orientation where the claim 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the position of the inlet/outlet port with respect to the outlet port/inlet port, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).
12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (Patent Number 1,516,053) in view of Stoll et al. (Stoll) (Patent Number 5,571,005).
	Regarding claim 22, as shown in Fig. 1, Morgan discloses a fluid pump comprising: a pump housing 10, 11, 12, 14; an inlet port 17 configured to be fluidly attachable to a fluid source; 15an outlet port 18 in fluid communication with exterior of the pump housing and in a second orientation where the inlet port 17 is positioned about - 26 -Attorney Docket No. 16239/296147 linearly with respect to the outlet port 18. However, Morgan fails to disclose the inlet port 17 is selectively positionable to a plurality of orientations with respect to the outlet port 18.
	As shown in Fig. 3, Stoll  teaches in a first orientation where the inlet port 16 is positioned about perpendicularly with respect to the outlet port 18. It is examiner’s position that one having ordinary skill in the rotary pump art, would have found it obvious to utilize the inlet port being selectively positionable to a plurality of orientations with respect to the outlet port, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the vanes, rotor or depending on the installation of and the size of the fluid pump or depending on being used for a particular purpose or solving a stated problem.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
.  
13.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (Patent Number 1,516,053) in view of design choice.
	Regarding claim 23, as shown in Fig. 1, Morgan disclose a fluid pump comprising: a pump housing 10, 11, 12, 14 having a fluid cavity 90, 91, 92 disposed therein; wherein the pump housing includes a first fluid opening (not numbered; however, clearly seen in Fig. 1 at the inlet space/chamber) and a second fluid 5opening (not numbered; however, clearly seen in Fig. 1 at the outlet space/chamber); wherein the first and second fluid openings are in fluid communication with the fluid cavity 90, 91, 92 disposed in the pump housing; a first port 17 that is configured to be fluidly attachable to a fluid source, the first port 17 is in fluid communication with a first port opening, and the first port opening is in 10fluid communication with the first fluid opening of the pump housing; a second port 18 that is in fluid communication with a second port opening, wherein the second port opening is in fluid communication with the second fluid opening of the pump housing. However, Morgan fails to disclose the first port being selectively positionable to a plurality of orientations with 15respect to the second port.
	It is examiner’s position that one having ordinary skill in the rotary pump art, would have found it obvious to utilize the first port being selectively positionable to a plurality of orientations with 15respect to the second port, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the vanes, rotor or depending on the installation of and the size of the fluid pump or depending on being used for a particular purpose or solving a 
	Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the position of the first /second port with respect to the second port/first port, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).

Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Ballay (U.S. Patent Number 1,488,729), Cygnor et al. (U.S. Patent Number 3,650,642), Hirahara et al. (U.S. Patent Number 4,560,329), Fromm et al. (U.S. Patent Number 7,462,022), and Fromm et al. (U.S. Patent Application Publication Number 2013/0209243A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746